Citation Nr: 1500694	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to August 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 30 percent rating, effective in January 2009.  The Veteran appealed for a higher rating.  

In a February 2014 decision, the Board granted a 50 percent rating for the Veteran's PTSD, effective in January 2009, and remanded the case to the RO for additional development of three other issues on appeal.  The Veteran appealed the Board's denial of a rating higher than 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied a rating higher than 50 percent for PTSD, and remand the case to the Board.  The Court in September 2014 granted the Joint Motion and dismissed the appeal as to the remaining issue (i.e., the grant of a 50 percent rating for PTSD).

It is noted that as the development of the other issues currently on appeal (i.e., entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to a total disability rating based on individual unemployability due to service-connected disability) has not been completed by the RO, those matters are not presently before the Board for appellate consideration and will not be discussed in the decision herein below.  


FINDING OF FACT

From the effective date of service connection in January 2009, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the psychiatric disability picture is without evidence of occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

An initial rating higher than 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO has provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for PTSD by letter in February 2009.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for PTSD, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).
 
Moreover, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  He was afforded the opportunity for a hearing, but declined a hearing.  The RO has obtained his pertinent VA records.  He has not identified any additional available evidence (such as private medical records) for consideration in his appeal.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the higher rating claim.  The Veteran was afforded VA examinations to evaluate his PTSD in August 2009 and in August 2012.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence in the record dated subsequent to the August 2012 VA examination that shows a material change in the disability so as to warrant a reexamination.  38 C.F.R. § 3.327(a).  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from anxiety disorders under 38 C.F.R. § 4.130 is not restricted to those symptoms listed in the rating criteria.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

For the period considered in this appeal, the Veteran's PTSD has been rated 50 percent from the date service connection was established in January 2009. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

 A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The maximum (100 percent) rating is warranted for:  total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

The relevant evidence in this case consists mainly of VA outpatient records and VA examination reports.  The Veteran underwent VA examinations in August 2009 and in August 2012, on which occasions he was assigned Global Assessment of Functioning scale (GAF) scores of 50 and 53, respectively.  He has also received frequent outpatient mental health treatment at the VA, and his GAF scores include the following:  52 and 65 in February 2009; 50 and 55 in May 2009 and October 2009; 55 in December 2009, September 2010, November 2010, and January 2011; 58 in April 2011; 60 in July 2011; 45-55 in January 2012; 55 in May 2012; 45 in June 2012; and 50 in August 2012.   

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Veteran's GAF scores varied to some extent since January 2009 but basically were in the range of 50 to 55 (with 55 being the most prevalent score), except for a few scores outside of that range - 45, 58, 60, and 65 - which were assigned at various times throughout the period considered in this appeal.  The majority of the scores (i.e., from 50 to 55) have remained relatively static on both examination reports and outpatient records, denoting impairment in the high end range of serious to the mid-range of moderate, due to the PTSD.  Accordingly, a single evaluation, rather than "staged ratings" as will be further discussed below, is proper.  In any event, a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

The Board also notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000.).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

A review of the record shows that VA treatment records dated in 2009 reflect various mental health complaints during individual and group counseling.  A February 2009 record noted that the Veteran complained of worsening concentration, memory, and difficulty making decisions.  He currently worked for a trucking company six, and sometimes seven, days a week.  On mental status examination, he was cooperative and guarded, with a depressed mood.  His judgment and insight were intact and there were no delusions or hallucinations.  The assessment was adjustment disorder with depression and flashbacks.  Another February 2009 record noted depression, irritability, anxiety, flashbacks, and fleeting suicidal ideation (but no plans).  Also in February 2009, GAF scores of 52 and 65 were noted.  In May 2009, GAF scores of 50 and 55 were noted.  A May 2009 mental health note by a clinical social worker noted "[o]ccasional suicidal thought without intention."  Later that same day, the Veteran denied thoughts of harm to himself, and a VA psychiatrist concluded that the Veteran was not a danger to himself.  An August 2009 group counseling note indicated the Veteran appeared stable.  In July 2009, the Veteran reported that he "may be a bit better."  It was noted that he has had extensive problems with feelings of numbness and emotional disconnection from other people, but was working with a therapist and taking medication for this.   

At the time of an August 2009 VA PTSD examination, the examiner noted that the Veteran had the following symptoms due to his PTSD: daily painful intrusive memories of his combat experiences; nightmares recalling his combat experiences that occurred on an almost nightly basis and contributed to his much disturbed sleep patterns with frequent awakening and typically remembering painful images of his combat experiences from his dreams; distress when exposed to stimuli which reminded him of combat experiences; avoidance of situations that he knew would cause him difficulties; loss of interest in many previously pleasurable activities; feelings of numbness and detachment; some anxiety associated with periods of hypervigilance; feelings of sadness and depression; disturbed sleep patterns; anger; irritability; easily startles.  The examiner noted that the Veteran had been married (once) for 37 years.  He was alert, oriented and cooperative on examination.  He appeared sad and became tearful during the course of the interview.  There was no evidence of delusions or hallucinations.  The examiner noted that his cognitive abilities, including the capacity for abstraction, memory and judgment were tested and intact.  His grooming and hygiene were appropriate, in addition to his speech and communication.  There was no panic, paranoia, or obsessional rituals.  There was also no ongoing hypervigilance and no suicidal ideation.  The examiner assigned a GAF score of 50.

Additional VA outpatient records show that on a September 2009 counseling note, the Veteran's PTSD "appeared stable."  An October 2009 record noted that the Veteran wad participating in the cognitive processing therapy series and reported a benefit.  He related that he had resigned from his job (a decision that evidently surprised his co-workers) and had been busy remodeling his house.  He described himself as always tense and anxious and unable to be in a social setting.  On mental status evaluation, he was casually dressed, and cooperative and guarded, with clear speech and a depressed and tense mood.  His affect was congruent with mood and he was oriented times three.  His attention and concentration were fair, and his thoughts and perceptions were legal and goal directed.  His judgment and insight were intact.  It was further noted that he experienced no delusions or hallucinations and had an occasional suicidal thought without intention.  A GAF score of 50 was assigned.  The examiner stated that "it is striking that he was able to work with this degree of anxiety - a credit to his self-discipline."  Later in October 2009, he was a bit better but still worried a lot.  He had a partial response to his medications but still had some problems with anticipatory anxiety before leaving his house and could not go to public places without feeling hypervigilant and getting "tight."  In December 2009, the Veteran reported that group therapy was very helpful.  He continued to experience disturbing memories of Vietnam.  There was a discussion of ways to reduce anxiety and depression, as well as avoidance behaviors and how to increase activity in daily life.  He reported passive suicidal thought, without intent.  He was talkative and made good eye contact.  A GAF score of 55 was assigned.  

VA outpatient records show that in January 2010 a suicide risk assessment was negative.  It was noted that the Veteran was not at imminent risk, having almost no risk factors.  In a January 2010 individual therapy note, the Veteran stated that he was better than a year ago but was not as well as he had hoped to be.  He reported that his medications have been helpful, but that he still had emotional numbing.  On mental status examination, he was alert, oriented times three (self, date, and place), and denied thoughts of harm to self and others.  He denied problems with behaviors/impulsivity, and his thought form, progression, and content were organized.  In April 2010, he reported being under a lot of stress recently, stating he felt more down than usual, but denied any thoughts of self-harm.  A depression screen was positive.  In a PTSD screen that month, he indicated that to a moderate degree he had repeated disturbing memories of stressful experiences, disturbing dreams, reliving of stressful experiences, avoidance of activities reminiscent of a stressful experience, trouble falling/staying asleep, and feelings of a foreshortened future.  He responded that "quite a bit" he had physical reactions to something reminiscent of a stressful experience, thinking about or avoiding feelings of a stressful experience, loss of interest in previously enjoyable activities, concentrating, being super-alert or watchful, and easily startled.  He responded that to an extreme degree he felt distant from others, emotionally numb, and feeling irritable or having angry outbursts.  Findings on a mental status examination at that time were similar to those in January 2010, with some irritability.  In his June 2010 substantive appeal, he noted that he had expressed suicidal ideations to his counselors during sessions.

Records in July 2010 show that the Veteran was seen on follow up for anxiety and depression, but he denied depression at that time.  He indicated that he was about the same, but perhaps was coping a bit better.  It was reported that his daughter, who was ill with leukemia and (with her child) had been living with him and his wife, had returned to her home and was past the stage of needing a lot of help.  It was noted that he seemed less preoccupied and sad than when he began treatment, and that despite still having some social avoidance, he seemed to relax more easily and quickly than in the past.  On mental status evaluation, he was alert and oriented times three.  He expressed slight tension, but was calmed and was able to smile appropriately.  He denied thoughts of harm to himself or others.  On another July 2010 record, the Veteran related that he still continued to struggle with forgiving himself (for killing a VietCong soldier during service).  He reported that he had recently attended a platoon reunion with his wife and then went on a vacation, which was very good.  On a September 2010 visit, the Veteran reported that he felt better than a few years ago, and that he was "basically okay" but did not think he was as good as he would like to be.  He continued to wrestle with self-image and some mood issues, but felt he had a positive response to medications.  It was noted that he "flagellates" himself for his periodic irritability or temper issues, but that his wife was tolerant.  He denied thoughts of self harm.  Another September 2010 record indicated that he continued to have difficulty in controlling his anger (he snapped at the smallest of things).  On mental status examination, he was casual, cooperative, with clear but somber speech.  His mood was somber with some depression and his affect had some anxiety.  His judgment and insight were intact and there were no delusions, hallucinations, or suicidal/homicidal ideation.  In November 2010, the Veteran indicated that he thought about suicide at times but would never act on it.  The findings on mental status examination were similar to those in September 2010.  A depression screen in December 2010 was positive, but there was no suicidality.  Also in December 2010, the Veteran indicated that he slept better.  

A January 2011 record noted the Veteran was alert and oriented times three.  His speech was linear, logical, and goal directed.  He reported continuing to sleep fairly well and stated that the medications were working well and his depression felt very minimal.  A depression screen was positive, but there was no suicidality.  Another January 2011 record indicated that the Veteran reported he had been doing somewhat better, with a decrease in depressive symptoms and irritability and an improvement in sleep.  He reported continued anxiety levels (about 7 out of 10).  In April 2011, the Veteran reported feeling "much better" and reported a decrease in intrusive and upsetting memories.  He was dressed appropriately and had good grooming and hygiene.  Speech was logical and goal directed.  He was pleasant and cooperative.  He usually had anxiety when he was out of his house and when around crowds, which interfered with his social functioning, although it was also noted in that month that he was able to deal with crowds better and was going to stores.  A GAF score of 58 was assigned.  A depression screen in April 2011 was negative, as was suicidality.  In July 2011, he was seen as well groomed and pleasant.  A depression screen was negative.  He still had problems with anxieties, occurring daily but the duration depended upon the environment.  A GAF score of 60 was assigned.  

Additional VA outpatient records show that on a January 2012 record it was noted the Veteran was a retiree (after 37.5 years working in a trucking company).  He still had significant PTSD symptoms, but they had decreased in severity such that he could occasionally go to the mall and be around other people.  He continued to experience chronic daily intrusive memories of killing a VietCong soldier.  His nightmares had decreased and overall he slept better.  He still had intermittent suicidal thoughts and problems with irritability, poor concentration, and feelings of numbness and detachment.  Most troublesome were the intrusive memories and the tightness of neck muscles when he became anxious.  A GAF score of 45-55 was assigned.  In May 2012, he was seen for medication management for depression; he stated that his mood was "ok."  A depression screen was positive, and he denied thoughts of self harm.  He reported that his nightmares and flashbacks had decreased through the years but there was still hypervigilance, intrusive thoughts, low tolerance for crowds, and worry (about his son serving in Afghanistan).  He discussed recent stressors, such as the suicide attempts of two friends (one was successful).  He denied feelings of hopelessness and loneliness, and felt nervous from time to time (without panic attacks).  A GAF score of 55 was assigned.  In June 2012, he was alert and oriented times three, and he stated that his depression level was "ok."  He denied any thoughts of self harm.  He reported that his PTSD symptoms were less intense and that frequently his symptoms of depression and anxiety had also improved.  He was sleeping well.  On mental status examination, he was well groomed, cooperative, and oriented times four.  He had clear speech, well organized thought process, intact memory, unimpaired judgment, and good insight.  He denied hallucinations, paranoid ideation, and suicidal/homicidal ideation.  A GAF score of 45 was assigned.  In August 2012, the Veteran was sleeping well most nights and had a good appetite.  He denied symptoms of depression and anxiety, as well as suicidal/homicidal ideation.  He lived with his wife and had no conflicts in relationships.  He kept busy at home helping his wife (they babysat their granddaughter).  A GAF score of 50 was assigned.  

At the time of an August 2012 VA PTSD examination, the Veteran reported current problems with depression, nervousness, concentration, excessive anger and irritation, panic, and an ability to relax.  He stated that he took medication for depression, which helped, but that he continued to have problems with irritability when depressed.  He reported having daily thoughts about shooting a Vietnamese soldier.  He stated that he was able to go shopping with his wife, but was uncomfortable being around crowds and sometimes had to leave early.  He stated that he could go to restaurants if they were not crowded, and when he went to church, he sat in the back row and left early.  The Veteran reported having nightmares several times a week, and typically slept a few hours at a time and never all night.  He reported taking his anger out verbally, mostly on his wife.  He also reported problems concentrating and stated that he would watch a movie, but was unable to remember it the next day and also was unable to remember what he had read.  The Veteran reported ongoing guilt over his actions in Vietnam.

The examiner noted that the Veteran had worked as a dock worker for 37 years, and often had anger problems on the job.  He noted that the Veteran had been married once for 41 years and that the Veteran reported having a good marriage despite his anger problems.  The examiner noted that the Veteran saw a psychiatrist about once every two months and participated in a 14-week PTSD class.  The examiner stated that the Veteran lived with his wife and spent most of his time sitting in front of the TV.  He also babysat his 9 month old granddaughter a couple of days a week.  The examiner noted that the Veteran was trying to go out to eat with his wife's friends about once every two weeks, and also noted that with his wife, the Veteran would go to church, go out to eat, and would visit their children.  The Veteran reported some social anxiety related to his low education level.

On examination, the examiner noted that the Veteran had appropriate grooming and hygiene and clear speech with a fair ability to express himself.  The Veteran's affect was nervous and his overall mood anxious.  Orientation was noted as appropriate and thinking was logical, but slow and disorganized.  His thought content was notable for preoccupation with events that occurred in Vietnam.  The examiner stated that the Veteran's relationships with others seemed fair in quality but low in frequency of contact and with a preference for being alone.  His self-esteem was impaired.  The examiner noted that the Veteran was easily distracted during the interview.  His reasoning skills indicated the capacity for abstract thinking, with an estimated intellectual functioning level in the average range.  The examiner stated that his judgment was diminished by his anxiety leading him to isolate.  The examiner noted that the Veteran was aware of his problems and was making efforts to reduce them with medication and past counseling.  The Veteran was open and cooperative with fair eye contact in relating to the examiner. 

Following an examination of the Veteran, it was noted that he continued to have problems with PTSD, manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outburst, concentration problems and hypervigilance.  Such problems were occurring on a daily basis and the intensity was moderate with impaired social relationships, occupational functioning, judgment, mood, and range of activities.  The examiner noted that PTSD interfered with his being able to shop, eat in restaurants, and go to church comfortably.  The examiner stated that this Veteran "demonstrates reduced reliability and productivity in his occupational and social functioning because of flattened affect, panic, impaired concentration, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships."  The examiner stated that the Veteran was in need of medication and counseling, but the likelihood of significant change was low.  A GAF score of 53 was assigned.

In evaluating the evidence, the Board concludes that for the period considered in this appeal, the records show that the Veteran's psychiatric symptoms have affected his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a rating of 50 percent, and no higher, under Code 9411; that is, the evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

It was frequently described in the medical record how the Veteran's PTSD symptoms impacted his mood, due to his depression and irritability, and his interaction with others as his anxieties caused social isolation and hypervigilance.  Further, he experienced feelings of numbness and detachment, concentration problems, and diminished interest in previously pleasurable activities.  He was bothered by flashbacks and intrusive memories, which caused sleep impairment, and he was easily startled.  He also experienced ongoing guilt over his actions in Vietnam, struggled with self-image issues and anger management, and reported intermittent suicidal ideation without intent.  While the number of associated symptoms is great, the type, frequency, and severity of them approximate the criteria contemplated for a 50 percent rating.  For example, although the Veteran was not generally described by healthcare providers as having panic attacks, he was noted to have daily anxieties that led to him avoiding social situations, such as going out in public and in crowds.  In January 2011 he felt his anxiety level was 7 out of 10.  Disturbances of motivation and mood were quite evident, as described in most examination and treatment reports, with his ongoing depression and loss of interest in activities.  Further, with his irritability, anger management problems, feelings of detachment from others, and emotional numbness, he was shown to have much difficulty in the social arena.  He was uncomfortable in social settings, which he tended to avoid, and he became tense and anxious upon leaving the house.  He had no, or low, tolerance for crowds.  According to statements of the Veteran, he also had much difficulty in maintaining his job, from which he retired in 2009 after more than 37 years.  

The Veteran received regular individual, group, and pharmacological therapy from VA, which he conceded was helpful.  Despite his symptoms, the Veteran was typically described as having good grooming and hygiene and oriented times three.  He also generally displayed clear speech, organized thought process, intact memory, unimpaired judgment, and good insight.  Further, he had no hallucinations or delusions.  He also appeared to maintain quality relationships with his wife, children, and grandchildren.  Evidently, he also maintained friendships, as he referred to a couple of friends during a counseling session as having attempted suicide, and he attended a reunion of his military unit.  After he retired from his job that he had held for a long period of time, he stayed busy with remodeling his house.  His other activities after his retirement involved babysitting his grandchild, regularly participating in VA therapy sessions, going to church, visiting family members, and shopping.  This description of the Veteran's functionality despite his PTSD symptoms shows that his impairment did not preclude him from being productive in both occupational and social environments.  These facts are more reflective of the criteria for a 50 percent rating (i.e., difficulty in establishing and maintaining effective work and social relationships) than the criteria for a 70 percent rating (i.e., inability to establish and maintain effective relationships).  

Additional examples from the clinical findings, largely summarized above, that show the Veteran's symptoms were more consistent with the symptoms - in terms of type and degree - that are contemplated by the criteria for a 50 percent rating rather than the criteria for a 70 percent rating are as follows.  One of the most persistent symptoms of the Veteran was a disturbance of mood.  He was frequently seen for problems with depression, and took medication for it.  However, depression was not a persistent symptom.  Not all the depression screenings were positive.  Moreover, the Veteran denied depression at times or indicated that his mood or depression level was "ok."  Despite the Veteran's assertions in statements that he fought to keep his job with the help of lawyers and labor union, and the submitted copies of warning notices from his employer (which, in any case, does not show PTSD symptomatology was the cause of the notices), he nevertheless remained at the same company for more than three decades.  There is no evidence to show that he was accorded any special considerations or accommodations at work due to his psychiatric disability.  Further, according to him, when he decided to retire, his co-workers were rather surprised.  Rather than reflecting a reduction in earning capacity at the time of his retirement, his employment history suggests an ability to maintain employment.  Despite the reports of disciplinary actions against him at work, the record shows the Veteran was able to maintain effective work relationships until his retirement.  

In short, the findings articulated above do not, in the Board's judgment, typify the criteria for a 70 percent rating under Code 9411.  Thus, a rating in excess of 50 percent is not warranted for the period considered in this appeal.  

On the basis of the findings on the VA examinations and outpatient treatment, the severity of the Veteran's PTSD approximates the criteria for a 50 percent schedular rating, and the record for the period in question reflects few symptoms of a psychiatric disability that typify the criteria for a 70 percent schedular rating.  The VA records of examination and treatment do not tend to show any objective evidence of obsessional rituals that interfered with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or any comparable symptoms of the same severity.  Of such criteria, a depressed mood and anxiety around crowds were some of the most common symptoms experienced by the Veteran, and they clearly were productive of substantial impairment, as shown by his tendency to avoid social settings.  Nevertheless, over time the records show such symptoms improved to the extent that he did go to stores, out to eat, to church, and to make social calls on family, as related on the 2012 VA examination.  Despite the severity of his symptoms, he was still shown to have the ability to function independently, appropriately, and effectively.  For example, the August 2012 VA examiner noted that the Veteran had anger problems at work, but the evidence does not show his symptoms were of such severity to lead to job loss before he voluntarily retired.  In fact, an examiner in October 2009 remarked on his ability to work despite his degree of anxiety.  Also, despite periodic irritability and temper issues, healthcare providers usually remarked that he had organized thought processes and intact judgment and insight.  

The record shows few of the symptoms under the criteria for a 70 percent rating or any other symptoms of similar nature or gravity.  Of the areas of work, school, family relations, judgment, thinking, and mood under the 70 percent criteria, the Veteran had deficiencies in some, but not most, areas; deficiencies at work (albeit not to a level shown to impact negatively on earning capacity) and with mood appear to have been the problematic areas, as discussed above.  Moreover, as to whether the nature and severity of other symptoms for a 70 percent rating are depicted by the Veteran's PTSD, it is noted that he was consistently alert and oriented, and took care of his personal appearance (he was generally casually and appropriately groomed).  His speech was typically clear and goal directed.  Although he reported some suicidal ideation (such as in February 2009, May 2009, October 2009, June 2010, November 2010, and January 2012), the symptom was typically fleeting and did not interfere with his routine activities.  More often than not, he denied suicidality, as well as hallucinations and delusions.  Frequent complaints included sleep problems, social isolation, irritability, anger outbursts, concentration problems, hypervigilance, intrusive memories, and depressed mood, but these symptoms did not affect his ability to function independently and effectively.  While the range of the Veteran's symptoms may be broad, as noted by the VA examiner in August 2012, these symptoms were of moderate intensity in terms of social and occupational impairment.  The examiner further remarked that such symptoms interfered with the Veteran's ability to shop, eat in restaurants, and go to church comfortably.  In other words, the Veteran's symptoms were not of the scale to prevent him from engaging in various activities of daily living, but just to a degree that he was not completely at ease in such activities.  His symptoms of anticipatory anxiety before leaving his house and going into public, and his feelings of hypervigilance, were prevalent, yet they did not prevent him from leaving the house, for example, to go to the store or church or to attend VA treatment sessions or a reunion with his military unit.  While there has been some demonstration of social withdrawal, it is also noted that the Veteran has maintained a marriage for over 40 years and interacts with his children and grandchildren, as noted by the August 2012 VA examiner.  

The records from mid-2010 also tend to show that the Veteran on medication was more relaxed and felt better than he did previously.  He continued to have problems with his symptoms, but he began to sleep better and his depression seemed minimal (see January 2011 record).  Intrusive and upsetting memories decreased and he was able to deal with crowds better when out of the house (see April 2011 and January 2012 records).  Thus, while there appeared to be evidence of difficulty in adapting to stressful circumstances, the Veteran was nevertheless able to leave the house and avoid total social isolation.  Also, while the Veteran has consistently complained of irritability, such as snapping at the smallest of things as described in September 2010, his anger management was not described in terms of escalation to violence.  In other words, some of the Veteran's symptoms may typify some of the symptoms within the criteria for a 70 percent rating, but the severity, extent, and persistence of such symptoms do not rise to the level of that contemplated for a 70 percent rating.  

The Board also recognizes that VA examiners and mental healthcare providers have usually characterized the level of the Veteran's overall social and occupational impairment from his PTSD as being in the moderate range, and occasionally in the high-end range of serious.  As for the GAF scores of 45 on VA outpatient records in January 2012 and June 2012, they were not explained in the context of the clinical findings at that time, which were not consistent with these lower-than-typical scores.  The symptoms were not reflective on those occasions of such serious symptoms as severe obsessional rituals or any serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  While suicidal ideation was noted in January 2012, it was described as occasional.  Moreover, the Veteran denied suicidal ideation in June 2012.  The Board also notes that despite the assertions of the Veteran with regard to his PTSD symptoms being more severe than that contemplated for a 50 percent rating and to his belief that he could not work currently due to anger and inability to adapt to a new position (see August 2012 VA examination report), the 2012 VA examiner, after a review of the record, determined that he has only "reduced reliability and productivity in his occupational and social functioning."  

Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, the Board concludes that the Veteran's psychiatric disability picture for the period under consideration was more consistent with the criteria for a 50 percent schedular rating under Code 9411. 

Finally, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For the period considered in this appeal, in comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, the Board finds that the level of disability shown is encompassed by the Rating Schedule criteria, which provides for a higher rating of 70 percent for a more severe psychiatric disability.  
For example, the nature and extent of the Veteran's mental deficiencies and social impairment are incorporated in the schedular criteria for evaluating mental disorders.  In other words, he does not experience any symptoms not encompassed, contemplated, or covered in the Rating Schedule under 38 C.F.R. § 4.130, Code 9411.  As previously noted, the symptoms listed for the rating criteria are examples of the type and severity of symptoms for a particular rating, and do not constitute a complete, all-inclusive list.  Indeed, some of the Veteran's symptoms of PTSD are not listed in the rating criteria, such as hypervigilance, intrusive recollections, and emotional dulling.  Nevertheless, these and the other symptoms were identified, they were compared with the example symptoms listed in the criteria for 70 percent and 100 percent ratings to determine if they were of the same kind, and (if so) their impact on the Veteran's occupational and social impairment was assessed. 

In light of the foregoing, the assigned schedular rating of 50 percent is adequate, and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

The appeal seeking an initial rating higher than 50 percent for posttraumatic stress disorder is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


